It is first insisted by appellant that the judgment rendered by the court is either void or voidable; the same not being based on the verdict of a jury. Upon reference to the judgment entry we find the following as a part thereof:
"Thereupon came a jury of good and lawful men, to wit, Ed Kretzschmer and 11 others, who, being impaneled and sworn according to law, upon their oaths do say, We, the jury, find the defendant Parrish Gray not guilty. It is therefore considered and adjudged by the court that he is not guilty. It is therefore ordered by the court that he be and is hereby discharged. We, the jury, further find the defendant *Page 608 
Lina Estes guilty, and assess her fine at $1, and imprisonment in the county jail for one hour. It is therefore considered and adjudged by the court that the defendant Lina Estes is guilty as charged, and it is further ordered and adjudged by the court that the defendant Lina Estes be imprisoned in the county jail of Cullman county, Ala., for one hour as additional punishment for said offense."
The follows a confession of judgment for the fine and costs, and a judgment against the defendant and her sureties for the fine and costs. It would be hard to conceive of a more "jumbled" judgment than appears in the record in this case; but, in line with the liberal construction obtaining in this state, we are constrained to hold that the judgment as it appears is sufficient. It is easy to ascertain what part of the minute entry relates to the verdict of the jury and the part relating to the judgment of the court. When so considered, we have a verdict of a jury ascertaining guilt, and a judgment of the court following the verdict. That the word "additional" appears before the word "punishment" is of no moment, being surplusage. There is nothing in the case of Jones et al. v. State, 16 Ala. App. 477, 79 So. 151, contrary to the above view.
It is not necessary, in cases of misdemeanor, for the court to ask the defendant, before sentence, "it he has anything to say why sentence of the law should not now be pronounced." Crawford v. State, 16 Ala. App. 68, 75 So. 274.
It is the law that courts, without being requested to do so in writing by one of the parties, may not charge upon the effect of the evidence. Code 1907, § 5362. But in this case we have carefully read the charge of the court, as it appears in the record, and do not find that the trial judge violated this rule in delivering his charge to the jury. When the excerpts from the court's oral charge, to which exceptions were taken, are considered in connection with the entire charge as given, they assert correct propositions of law and are free from error.
It was perfectly proper for the court to read to the jury section 21, p. 642, of the Acts of, 1911, defining the law and fixing the rule as to recklessness in driving automobiles along the highways of the state, and to explain its meaning to the jury. That the act contained a clause to the effect that driving an automobile at a greater rate of speed than 30 miles an hour, when there was no evidence of such speed in this case, did not constitute error, where, as was done in this case, the judge used this expression in the statute to illustrate and explain what was a reckless driving of the automobile, and did not instruct the jury that they were authorized to find from the evidence that the automobile was driven at the speed.
Suggestion is made in brief of counsel for appellant that the extremely small punishment inflicted by the jury is evidence of the fact that the jury was "overawed" into a conviction by the charge and attitude of the court. This we cannot know. A more apparent reason might appear to be that, being convinced beyond a reasonable doubt of the guilt of defendant, and being impressed by the distress of a young, though careless, girl, the jury called to their aid the divine attribute in exercising the discretion given them by the law, and tempered "justice with mercy."
In view of the severe criticism of the judge's charge by appellant's counsel in his brief, we feel constrained to say the charge itself furnishes no evidence of bias or prejudice, or a desire or intimation that a verdict should be rendered, other than in accordance with the evidence as applied to the law of the case. Charges as set out in the bill of exceptions, from which they are considered, are not numbered, but for convenience the court has supplied this omission.
Charge 8 predicates the finding of the jury on the entire evidence, and should have been given. Mills v. State, 1 Ala. App. 76, third head note, 55 So. 331; Segars v. State,86 Ala. 59, 5 So. 558.
Charge 18 is the affirmative charge, and, there being evidence to support the verdict was properly refused.
Charge 20 is misleading.
Manslaughter in the second degree may be committed by the doing of an unlawful act, or the doing of a lawful act in an unlawful manner, although at the time the defendant did not actually know that the act would result in a homicide, and this notwithstanding, after the act was done, or while in progress, the defendant used ordinary care to prevent the taking of human life; nor is is the intention to take life necessary in a prosecution for this crime. Johnson v. State, 94 Ala. 35,10 So. 667. Hence charges 21, 23, 24, 25, 26, and 27 were properly refused.
The other charges were either properly refused or covered in the court's oral charge.
Our attention is not directed specifically to any rulings of the court on the evidence; but we have examined all of them, and find no prejudicial error in any of the rulings.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded. *Page 609